DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of claims:
Claims 1-16 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/26/2019 and 08/19/2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Objections
Claim 2 is objected to because of the following informalities: The claimed limitation does not end with a period.  Appropriate correction is required.







Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1 and 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 19 of U.S. Patent No. 10,382,715. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1and 9 of the instant application are broader variants of the claims 1 and 19 of the 715’ patent.









Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-2, 8-10, 12-13 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Poslinski, USPG_Pub. 2006/0020966.

	Regarding claim 1, Poslinski discloses a method for processing data in a television, the method comprising: 
receiving information on a broadcasting program guide (Abstract; Para. 23 (the data or client for populating the program guide by the app is received and stored in memory since set top boxes do not generate program guide information)); 
displaying a currently watching broadcasting program in a full screen (Abstract; Para. 6, 24 (information about broadcast program is displayed over multiple time instants on a single channel program guide including a progress bar)); 
displaying a title of a broadcasting scheduled program in a first region of the full screen (fig. 1, 120 (lower region of the full screen 115)) and displaying a title of the currently watching broadcasting program in a second region of the full screen based on the received information on the broadcasting program guide in response to a first input from a remote controller while displaying the currently watching broadcasting program in the full screen (Para. 30 (A program guide button (130) may be configured to evoke the 
displaying a title of a next scheduled program in the first region of the full screen with continuing to display the title of the currently watching broadcasting program in the second region of the full screen in response to a second input from the remote controller while displaying the currently watching broadcasting program in the full screen (Para. 34; fig. 3, Headlines new is the next program following Larry king live and they are all displayed concurrently over the currently watched program)),
wherein the next scheduled program is to be broadcasted after the broadcasting scheduled program is ended (Para. 34 (headline news airs next after Larry king live)).  




converting the title of the broadcasting scheduled program into the title of the next scheduled program based on the received information on the broadcasting program guide in response to the second input from the remote controller (Para. 37 (user may scroll to the right of the program guide 120 using remote control inputs)).

Regarding claim 8, Poslinski discloses the method, further comprising: providing a reservation function for the broadcasting scheduled program or the next scheduled program under the state that the title of the broadcasting scheduled program or the next scheduled program is displayed within the first region (fig. 3; Para. 34-37).  

	Regarding claim 9, Poslinski discloses a broadcasting receiver for processing data (fig. 1 entire), the broadcasting receiver comprising: 
a controller configured to receive information on a broadcasting program guide (fig. 1, 101; Para. 22);
a memory configured to store the received information on the broadcasting program guide (Para. 23); and an user interface (fig. 1, 107), wherein the controller is further configured to:
cause a display to display a currently watching broadcasting program in a full screen (Abstract; Para. 6, 24 (information about broadcast program is displayed over multiple time instants on a single channel program guide including a progress bar)); 


Regarding claim 10, Poslinski discloses all in claim 9.  In addition Poslinski discloses the broadcasting, wherein the controller is further configured to convert the title of the broadcasting scheduled program into the title of the next scheduled program based on the stored information on the broadcasting program guide (Para. 34; fig. 3).  

Regarding claim 12, Poslinski discloses all in claim 10.  In addition Poslinski discloses the broadcasting receiver, when an input related to a left or right key is received from the remote controller, information on the at least one broadcasting program to be broadcasted through the same channel as the currently watching broadcasting program is displayed within the first region (Para. 34; fig. 3).
  
	Regarding claim 13, Poslinski discloses all in claim 10.  In addition Poslinski discloses the broadcasting receiver, when an input related to an up or down key is received from the remote controller, information on the at least one broadcasting program to be broadcasted through other channel at the same time period as the next scheduled program is displayed within the first region (Para. 34; fig. 3).  


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 6-7, 14-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Poslinski, USPG_Pub. 2006/0020966, in view of Yim, USPG_Pub. 2004/0197082.

	Regarding claims 6, 14 Poslinski discloses all in claims 1, 9.  In addition Poslinski discloses the method, further the second input relates to one arrow key (Poslinski: Para. 37 fig. 2-see arrows).  
	Poslinski does not explicitly disclose first input relates to confirmation.
	Yim discloses an input related to recording reservation (fig. 5C; Para. 57).
	Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Poslinski to include input related to confirmation as disclosed by Yim in order to avoid making reservation for recording by mistake (Para. 57).





Regarding claim 16, Poslinski discloses all in claim 9.  In addition Poslinski discloses the next scheduled program is displayed within the first region (Poslinski: Para. 34-37 fig. 3).  
	Poslinski does not explicitly disclose cause the display to display a menu for a reservation function under the state that the title of the broadcasting scheduled program.
	Yim discloses cause the display to display a menu for a reservation function under the state that the title of the broadcasting scheduled program (fig. 5C; Para. 57).
	Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Poslinski to include input related to confirmation as disclosed by Yim in order to avoid making reservation for recording by mistake (Para. 57).




Allowable Subject Matter
Claims 3-5 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Prior art fails to disclose four arrow keys all are displayed at upper, lower, left and right sides within the first region only if there is information on at least one broadcasting program to be broadcasted as recited in claims 3 and 11.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY BANTAMOI whose telephone number is (571)270-3581.  The examiner can normally be reached on M-F 9-5 EST..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571-272-3982.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/ANTHONY BANTAMOI/Examiner, Art Unit 2423